Walker, J. That defendant might plead and prove a want of title to land for which the note was given, is undeniably true. And there seems to be no question that the entire lot was conveyed when the church was in the occupancy, and admitted to be the owners of a portion of it, equal in value when it was executed to the balance of the note remaining unpaid. And the record fails to disclose that the payee of the note, has ever claimed to have title to the portion of the lot occupied by the church. If this is true, it establishes, prima facie, a failure of consideration, and the evidence to establish that fact was properly admitted under the agreement, to establish the defense. The question is then presented, whether the plaintiff below may rebut this presumption, by showing that only a portion of the property described in the deed was in fact sold and designed to be conveyed, and that the makers had obtained all they purchased ; and that the portion in the possession of, and owned by the church was not designed to either be sold or conveyed at the . time the deed was made, but that that portion of the lot, was included in the deed by mistake. It is a rule of universal application, that a contract cannot exist partly in writing and partly in parol, or that a written agreement can be enlarged, varied or explained by verbal evidence. The contract must speak for itself, and by it alone can the intention of the parties be ascertained. We can only look to the deed to ascertain what land was intended to be sold and conveyed. And that which we find in the deed must prevail, and parol evidence will not be received to show that something else, or a smaller quantity was designed to be sold by the parties. Lane v. Sharp, 3 Scam. 556. If such a mistake was really made as is alleged, a court of equity is the proper forum in which it may be corrected. But a court of law has never entertained jurisdiction to reform mistakes and compel a specific performance of contracts. That hardships may occur in consequence of the difference in the jurisdiction of the two tribunals may be true ; but until the legislature shall change the law, parties must be left to seek their remedies in the court having jurisdiction to afford relief. Until the legislature shall interpose, we are powerless to alter the law. The court, therefore, erred in admitting appellee’s rebutting evidence, and .for that reason the judgment must be reversed, and the cause remanded. Judgment reversed.